El Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
En julio 1924 Rafael Gandía Córdova como dueño de ciento setenta y nueve cuerdas de terreno colindantes al Norte con la carretera que va de Manatí a Vega Baja, y debidamente inscritas en el registro de la propiedad, se-gregó y vendió a don Pedro Sánchez Salazar una parcela que se describe como sigue:
“Rústica, sita en el barrio de Río Arriba Saliente, del término municipal de Manatí, compuesta de treinta metros de frente por cincuenta metros de fondo o sean un mil quinientos metros cuadra-dos, de terreno llano a pastos. Linda por el Sur y Este con la finca *576principal de la cual se disgrega; por el Norte, con la carretera que de Manatí conduce a Vega Baja y por el Oeste, con la finca principal, separada por un camino.”
Otra escritura de traspaso otorgada por el mismo ven-dedor en marzo de 1926, después de narrar los anteriores hechos, dice así:
“II. — Que el día dieciséis de marzo de mil novecientos veintiséis, por don Osmín Roques, Agrimensor Público, fué mensurada la finca descrita anteriormente y ésta encierra dentro de sus colindancias y linderos, cincuenta metros por el Norte; treintidós metros cuarenta centímetros por el Este; cincuenta metros por el Sur y eincuenti-eineo metros veinte centímetros por el Oeste, o sea una superficie de 2119 metros cuadrados.
“Til. — Que con el fin de hacer constar la exacta cabida de la finca indicada y que fué disgregación de otra de mayor cabida, otorgan, que don Rafael Gandía, por virtud de la presente, vende a don Pedro Sánchez Salazar, los seiscientos diecinueve metros que resultan de aumento en la cabida de la finca descrita, al practicarse su mensura y dentro de sus colindancias y linderos, queriendo y con-sintiendo que en el Registro de la Propiedad se haga constar que dicho predio actualmente consta de una medida superficial de dos mii ciento diecinueve metros cuadrados.
“TV. — Declara don Rafael Gandía, haber recibido, antes del acto, dei señor Sánchez Salazar, la suma de setenticineo dólares, por el valor de' los seiscientos diecinueve metros mencionados y por ella le otorga carta de pago en forma.”
La nota del registrador, en tanto en cnanto es pertinente a cualquier cuestión aquí envuelta, dice así:
“Inscrito el precedente documento, en cuanto a 300 metros de la finca objeto del mismo, que incluye el 20% de la cabida que re-sulta del Registro, y denegada la inscripción respecto de la dife-rencia de 319 metros por exceder de dicho 20%, tomándose en su lugar.”
En apoyo de esta decisión se nos citan los casos de Delgado v. Registrador, 29 D.P.R. 867; Chiqués v. Registrador, 26 D.P.R. 750; Figueroa v. Registrador, 22 D.P.R. 657, y Cobb v. Registrador, 12 D.P.R. 218.
*577Ninguno de los casos citados parece ir tan lejos como abora se pretende.
Tenemos ante nosotros un supuesto aumento en superfi-cie resultante de una agrupación ex parte de varias parce-las separadas becba por el dueño según el registro, o de una mera mensura del terreno por el comprador del mismo, previo aviso a su vendedor y a los colindantes.
En el presente caso no existen colindantes cuyos dere-chos sea necesario considerar. La colindancia Norte de am-bas propiedades está definidamente fijada por un camino público. Las únicas partes interesadas son las partes com-parecientes en los dos instrumentos notariales en cuestión. El último de estos dos documentos no es simplemente una ratificación de la mensura becba por el comprador ni tam-poco un mero consentimiento formal a la propuesta modifi-cación de la descripción contenida en la anterior escritura y en el registro de la propiedad. Es una venta y traspaso idel exceso o sobrante resultante de dicba mensura y dicba venta se hace por una causa adicional y substancial, así como buena y válida.
Tal escritura parece ser inscribible sin consideración a cuestión alguna de superficie, relativa o no, excepto en tanto en cuanto está limitada por la superficie de la finca original de mayor cabida.

La nota recurrida debe ser revocada.-